DETAILED ACTION
In response to communications filed 08/17/2022.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/17/2022 has been considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches receiving data relating to device-specific content of a first data flow from a radio access provider to a wireless communications device and data relating to data overlay between the first data flow and a second data flow from the radio access provider to a different wireless communication device.  The invention further determines a common resource allocation indicating a first frequency window of a frequency band for the radio access provider to transmit the data overlay for receipt by the wireless communications and the different wireless communication device.  A packet is assembled including a portion of the first and second downlink data and is based on a relative order received of the first and second downlink data for the packet.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Atefi (US 2018/0376423 A1) that teaches receiving a message which indicates common resource allocation and a user-specific resource allocation.  There also exists prior art such Bi et al (US 2015/0304378 A1) that teaches a user equipment receives configuration communication for resource allocation.  However the prior arts on record alone or in combination fails to teach and/or suggest determining a common resource allocation indicating a first frequency window of the frequency band for the radio access provider and a terminal-specific resource allocation indicating a second frequency window of the frequency band for the radio access provider to transmit the device-specific content for receipt by the wireless communications device and assembling a packet based on a relative order of the first downlink data and the second downlink data in combination with the other recited features in claims 1, 9 and 15.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in claims 1, 9 and 15 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            

/KHALED M KASSIM/           Primary Examiner, Art Unit 2468